EXHIBIT SHUFFLE MASTER, INC. 1106 Palms Airport Dr. Las Vegas, NV 89119 www.shufflemaster.com News Release FOR FURTHER INFORMATION CONTACT: Julia Boguslawski Investor Relations ph:(702) 897-7150 fax:(702) 270-5161 Mark L. Yoseloff, Ph.D., CEO Coreen Sawdon, CAO & Acting CFO ph:(702) 897-7150 fax:(702) 270-5161 Shuffle Master, Inc. Reports First Quarter 2009 Results LAS VEGAS, Nevada, Thursday, March 12, 2009 - Shuffle Master, Inc. (NASDAQ Global Select Market:SHFL) today announced its results for the first quarter ended January 31, 2009. Mark L.
